                Case: 4:21-mc-00153 Doc. #: 1-3 Filed: 03/01/21 Page: 1 of 15 PageID #: 17
 AO 88A (Rev. 12/20) Subpoena to Testify at a Deposition in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                             for the
                                                          Eastern District
                                                        __________ Districtofof
                                                                             Missouri
                                                                                __________
  ATHOS ASIA EVENT DRIVEN MASTER FUND, et.
                     al.                                                        )
                                Plaintiff                                       )
                                   v.                                           )      Civil Action No.
                   The Crawford Group, Inc.                                     )
                                                                                )
                               Defendant                                        )

                              SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION
                                                                   The Crawford Group, Inc.
 To:

                                                        (Name of person to whom this subpoena is directed)

       ✔
       ’ Testimony:    YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
 deposition to be taken in this civil action. If you are an organization, you must promptly confer in good faith with the
 party serving this subpoena about the following matters, or those set forth in an attachment, and you must designate one
 or more officers, directors, or managing agents, or designate other persons who consent to testify on your behalf about
 these matters: See Schedule B attached.

  Place: 1795 Clarkson Road, Suite 230                                                  Date and Time:
           Chesterfield, MO 63017                                                                         03/28/2021 10:00 am


           The deposition will be recorded by this method: Audio, audiovisual, and/or stenographic

       ✔
       ’ Production:     You, or your representatives, must also bring with you to the deposition the following documents,
           electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
           material: See Schedule A attached.




        The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
 Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
 respond to this subpoena and the potential consequences of not doing so.

 Date:        03/01/2021
                                    CLERK OF COURT
                                                                                          OR

                                            Signature of Clerk or Deputy Clerk                                 Attorney’s signature

 The name, address, e-mail address, and telephone number of the attorney representing (name of party)
 ATHOS ASIA EVENT DRIVEN MASTER FUND, et. al.                            , who issues or requests this subpoena, are:
Chris Lang, chris@nlh­law.com, 1795 Clarkson Road, Suite 230, Chesterfield, MO 63017, Tel: (314) 429-1515
                                 Notice to the person who issues or requests this subpoena
 If this subpoena commands the production of documents, electronically stored information, or tangible things before
 trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
 whom it is directed. Fed. R. Civ. P. 45(a)(4).
               Case: 4:21-mc-00153 Doc. #: 1-3 Filed: 03/01/21 Page: 2 of 15 PageID #: 18
AO 88A (Rev. 12/20) Subpoena to Testify at a Deposition in a Civil Action (Page 2)

Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

          I received this subpoena for (name of individual and title, if any)
on (date)                       .

          ’ I served the subpoena by delivering a copy to the named individual as follows:


                                                                                     on (date)                     ; or

          ’ I returned the subpoena unexecuted because:
                                                                                                                                 .

          Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
          $                                        .

My fees are $                                      for travel and $                      for services, for a total of $   0.00   .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                            Server’s signature



                                                                                          Printed name and title




                                                                                             Server’s address

Additional information regarding attempted service, etc.:
               Case: 4:21-mc-00153 Doc. #: 1-3 Filed: 03/01/21 Page: 3 of 15 PageID #: 19

AO 88A (Rev. 12/20) Subpoena to Testify at a Deposition in a Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                 (i) disclosing a trade secret or other confidential research, development,
                                                                                   or commercial information; or
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                     (ii) disclosing an unretained expert’s opinion or information that does
person to attend a trial, hearing, or deposition only as follows:                  not describe specific occurrences in dispute and results from the expert’s
   (A) within 100 miles of where the person resides, is employed, or               study that was not requested by a party.
regularly transacts business in person; or                                            (C) Specifying Conditions as an Alternative. In the circumstances
   (B) within the state where the person resides, is employed, or regularly        described in Rule 45(d)(3)(B), the court may, instead of quashing or
transacts business in person, if the person                                        modifying a subpoena, order appearance or production under specified
      (i) is a party or a party’s officer; or                                      conditions if the serving party:
      (ii) is commanded to attend a trial and would not incur substantial               (i) shows a substantial need for the testimony or material that cannot be
expense.                                                                           otherwise met without undue hardship; and
                                                                                        (ii) ensures that the subpoenaed person will be reasonably compensated.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or              (e) Duties in Responding to a Subpoena.
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and                             (1) Producing Documents or Electronically Stored Information. These
   (B) inspection of premises at the premises to be inspected.                     procedures apply to producing documents or electronically stored
                                                                                   information:
(d) Protecting a Person Subject to a Subpoena; Enforcement.                           (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps             (B) Form for Producing Electronically Stored Information Not Specified.
to avoid imposing undue burden or expense on a person subject to the               If a subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must             information, the person responding must produce it in a form or forms in
enforce this duty and impose an appropriate sanction—which may include             which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reasonable attorney’s fees—on a party or attorney who               (C) Electronically Stored Information Produced in Only One Form. The
fails to comply.                                                                   person responding need not produce the same electronically stored
                                                                                   information in more than one form.
 (2) Command to Produce Materials or Permit Inspection.                               (D) Inaccessible Electronically Stored Information. The person
   (A) Appearance Not Required. A person commanded to produce                      responding need not provide discovery of electronically stored information
documents, electronically stored information, or tangible things, or to            from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place of       of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,         order, the person responding must show that the information is not
hearing, or trial.                                                                 reasonably accessible because of undue burden or cost. If that showing is
   (B) Objections. A person commanded to produce documents or tangible             made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated       requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or            26(b)(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.        (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for            (A) Information Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,       under a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                         material must:
     (i) At any time, on notice to the commanded person, the serving party              (i) expressly make the claim; and
may move the court for the district where compliance is required for an                 (ii) describe the nature of the withheld documents, communications, or
order compelling production or inspection.                                         tangible things in a manner that, without revealing information itself
     (ii) These acts may be required only as directed in the order, and the        privileged or protected, will enable the parties to assess the claim.
order must protect a person who is neither a party nor a party’s officer from        (B) Information Produced. If information produced in response to a
significant expense resulting from compliance.                                     subpoena is subject to a claim of privilege or of protection as
                                                                                   trial-preparation material, the person making the claim may notify any party
 (3) Quashing or Modifying a Subpoena.                                             that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
  (A) When Required. On timely motion, the court for the district where            information and any copies it has; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                       until the claim is resolved; must take reasonable steps to retrieve the
                                                                                   information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
                                                                                   subpoena or an order related to it.


                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
   Case: 4:21-mc-00153 Doc. #: 1-3 Filed: 03/01/21 Page: 4 of 15 PageID #: 20



                                          SCHEDULE A

                                          DEFINITIONS

       For the purposes of these Requests, please use the following defined terms, which apply to

each Request:

       a.       “Board” means the Company’s Board of Directors.

       b.       “Buyer Group” means the following entities, and any of their employees, attorneys,

officers, directors, managers, members, advisors, agents, representatives, Professionals (including

Weil, Gotshal & Manges LLP), or all other persons acting or claiming to act on their behalf during

the relevant period:

                i.      Mr. Ray Ruiping Zhang;

                ii.     L & L Horizon, LLC;

                iii.    MBK Partners Fund IV, L.P.;

                iv.     MBK Partners JC IV, L.P.;

                v.      Fastforward Holdings Ltd;

                vi.     Fastforward Investment Ltd;

                vii.    Fastforward Company Ltd;

                viii.   The Crawford Group, Inc.;
                ix.     ICG Holdings 1, LLC;

                x.      ICG Holdings 2, LLC;

                xi.     Ctrip Investment Holding Ltd.;

                xii.    C-Travel International Limited;

                xiii.   Ctrip.com International, Ltd.;

                xiv.    Ocean General Partners Limited;

                xv.     Ocean Voyage L.P.;

                xvi.    Ocean Imagination L.P.;
    Case: 4:21-mc-00153 Doc. #: 1-3 Filed: 03/01/21 Page: 5 of 15 PageID #: 21
                                                                   PRIVILEGED & CONFIDENTIAL
                                                                  HF ATTORNEY WORK PRODUCT
                                                                 SUBJECT TO COMMON INTEREST

               xvii.   CDH Car Rental Service Limited;

               xviii. Nanyan Zheng;

               xix.    Tianyi Jiang; and

               xx.     Dongfeng Asset Management Co., Ltd.

       c.      “Certain Financial Projections” has the same meaning as the terms “Company

Projections” and “Prior Company Projections” in the Proxy.

       d.      “Communication” shall mean any oral, written, or electronic transmission of

information (in the form of facts, ideas, inquiries, or otherwise), Including all meetings,

discussions, dialogues, conversations, telephone calls, interviews, negotiations, cablegrams,

mailgrams, telegrams, telexes, cables, correspondence, facsimiles, emails, text messages, chat

messages (Including Bloomberg messages, Instant Bloomberg chats, WeChat messages, QQ

messages, and WhatsApp messages), or other forms of written or verbal interchange, however

transmitted, Including reports, notes, memoranda, lists, agenda, proposals, opinions, messages,

video tapes, and other documents or records of communication.

       e.      “Company” means eHi Car Services Limited, and any of its past or present

employees, attorneys, officers, directors, managers, members, advisors, agents, representatives,

Professionals, or all other persons acting or claiming to act on its behalf.

       f.      “Concerning,” whether capitalized or not, means relating to, reflecting, referring

to, pertaining to, containing, describing, regarding, illustrating, mentioning, evidencing,

embodying, involving, analyzing, reporting on, commenting on, constituting, supporting,

discussing, or having any logical or factual connection whatsoever with the subject matter in

question.


                                                  2
    Case: 4:21-mc-00153 Doc. #: 1-3 Filed: 03/01/21 Page: 6 of 15 PageID #: 22
                                                                   PRIVILEGED & CONFIDENTIAL
                                                                  HF ATTORNEY WORK PRODUCT
                                                                 SUBJECT TO COMMON INTEREST

       g.      “Document” is broadly interpreted to include, without limitation, original and all

non-identical copies of all written or printed items and electronically stored information, Including

letters, correspondence, emails, text messages, agreements, contracts, forms, bills of lading,

invoices, specification or safety sheets, indemnity letters, letters of credit, tangible proofs of

payment, information posted on blogs, social networking websites, chat messages (Including

Bloomberg messages, Instant Bloomberg chats, and WhatsApp messages), memoranda, calendars,

diaries, legal pleadings, day planners, travel records, lists, outlines, summaries, records of

telephone conversations, facsimiles, notes, reports, compilations, notebooks, work papers, graphs,

charts, spreadsheets, books, pamphlets, brochures, presentations, analyses, circulars, manuals,

instructions, ledgers, videotapes, audiotapes, film and sound reproductions, personal websites,

compact discs, computer files and disks, photographs, all written or graphic records or

representations of any kind and description that are fixed in any medium upon which intelligence

or information can be recorded or retrieved Including documents fixed in intangible media or

electronically or digitally stored on disk or tape in a native format. A draft, non-identical, or

marked copy is a separate Document. A draft or non-identical copy is a separate document within

the meaning of this term.

       h.      “Fairness Opinion” means the fairness opinion and accompanying Powerpoint

presentation You rendered to the Special Committee on February 18, 2019, including as reflected

at Annex C to the Proxy and Exhibit (c)-(4) to the Schedule 13E-3 (Amendment No. 4) filed by

the Company on February 27, 2019.

       i.      “Including” means including, but not limited to, regardless of whether it is

capitalized.

                                                 3
   Case: 4:21-mc-00153 Doc. #: 1-3 Filed: 03/01/21 Page: 7 of 15 PageID #: 23
                                                                 PRIVILEGED & CONFIDENTIAL
                                                                HF ATTORNEY WORK PRODUCT
                                                               SUBJECT TO COMMON INTEREST

       j.      “Merger Agreement” means the Amended and Restated Agreement and Plan of

Merger dated as of February 18, 2019, as referenced in the Proxy.

       k.      “Merger” means all of the transactions contemplated by the Merger Agreement or

the Original Merger Agreement (as defined in the Proxy), including without limitation the merger

among the Company and the Buyer Group, which became effective on or about April 9, 2019, by

which the Buyer Group accomplished the privatization of the Company.

       l.      “NCL” means Next Commerce Limited, and any of its employees, attorneys,

officers, directors, managers, members, advisors, agents, representatives, Professionals, or all

other persons acting or claiming to act on its behalf during the relevant period, including

Christopher Hsu and Kilometre Capital.

       m.      “Original Buyer Group” means the following entities, and any of their employees,

attorneys, officers, directors, managers, members, advisors, agents, representatives, Professionals

(including Weil, Gotshal & Manges LLP), or all other persons acting or claiming to act on their

behalf during the relevant period:

               i.      Mr. Ray Ruiping Zhang;

               ii.     Ruiping Zhang 2016 Descendants Trust;

               iii.    L & L Horizon, LLC;

               iv.     MBK Partners Fund IV, L.P.;

               v.      MBK Partners JC IV, L.P.;

               vi.     Fastforward Holdings Ltd;

               vii.    Fastforward Investment Ltd;

               viii.   Fastforward Company Ltd;

               ix.     The Baring Asia Private Equity Fund VI, L.P.1;

                                                4
   Case: 4:21-mc-00153 Doc. #: 1-3 Filed: 03/01/21 Page: 8 of 15 PageID #: 24
                                                                  PRIVILEGED & CONFIDENTIAL
                                                                 HF ATTORNEY WORK PRODUCT
                                                                SUBJECT TO COMMON INTEREST

               x.      The Baring Asia Private Equity Fund VI, L.P.2;

               xi.     The Baring Asia Private Equity Fund VI Co-investment L.P.;

               xii.    BPEA Teamsport Holdings Limited;

               xiii.   BPEA Teamsport Limited;

               xiv.    The Crawford Group, Inc.;

               xv.     RedStone Capital Management (Cayman) Limited;

               xvi.    Dongfeng Asset Management Co., Ltd.

       n.      “Original Fairness Opinion” means the fairness opinion and accompanying

Powerpoint presentation You rendered to the Special Committee on April 4, 2018, including as

reflected at Annex C to the preliminary proxy statement reflected at Exhibit (a)-(1) annexed to the

Schedule 13E-3 filed by the Company on April 26, 2018, and Exhibit (c)-(2) thereto.

       o.      “Per Share Merger Consideration” shall have the meaning given to it in the Proxy.

       p.      “Professional”   means     any   counsel,   consultant,   advisor,   expert,   agent,

representative, or other person engaged to provide, or involved in providing, at any time any

services to any person.

       q.      “Proxy” means Exhibit (a)-(1) annexed to the Schedule 13E-3 filed by the

Company on March 11, 2019, and which is available at https://www.sec.gov/Archives/edgar/

data/1517492/000114420419013193/tv515723_ex-a1.htm.

       r.      “ROFO Purchases” shall have the meaning given to it in the Proxy.

       s.      “Special Committee” means the committee of members of the Board as publicly

announced by the Company on December 11, 2017.

       t.      “You” and “Your” shall mean The Crawford Group, Inc. and its parents,

subsidiaries, affiliates, and other entities under its control and each of its employees, directors,

                                                 5
    Case: 4:21-mc-00153 Doc. #: 1-3 Filed: 03/01/21 Page: 9 of 15 PageID #: 25
                                                                    PRIVILEGED & CONFIDENTIAL
                                                                   HF ATTORNEY WORK PRODUCT
                                                                  SUBJECT TO COMMON INTEREST

officers, agents, corporate parent, subsidiaries, affiliates, attorneys, accountants, investigators,

representatives, and any other person or entity acting on its behalf or subject to its control,

including but not limited to ICG Holdings 1, LLC, a Delaware limited liability company, ICG

Holdings 2, LLC, a Delaware limited liability, and Greg Stubblefield.

                                         INSTRUCTIONS

       1.      You are requested to produce all responsive Documents and Communications that

are in your possession, custody, or control, wherever located, including those in the custody of

your Professionals and affiliates.

       2.      If any part of the following Requests cannot be responded to in full, please respond

to the extent possible, specifying the reason(s) for your inability to respond to the remainder and

stating whatever information or knowledge you have relating to the portion to which you do not

respond.

       3.      If there are no Documents responsive to any particular Request, please state so in

writing.

       4.      Where any copy of any Document whose production is sought herein, whether a

draft or final version, is not identical to any copy thereof, by reason of alterations, notes, comments,

initials, underscoring, indication of routing, or other material contained thereon or attached thereto,

all such non-identical copies are to be produced separately.

       5.      If any Document requested herein was formerly in your possession, custody, or

control (or that of your Professional) and has been lost or destroyed or otherwise disposed of, you

are requested to submit in lieu of any such Document a written statement (i) describing in detail

the nature of the Document and its contents, (ii) identifying the person(s) who prepared or authored

                                                   6
   Case: 4:21-mc-00153 Doc. #: 1-3 Filed: 03/01/21 Page: 10 of 15 PageID #: 26
                                                                   PRIVILEGED & CONFIDENTIAL
                                                                  HF ATTORNEY WORK PRODUCT
                                                                 SUBJECT TO COMMON INTEREST

the Document and, if applicable, the person(s) to whom the Document was sent, (iii) specifying

the date on which the Document was prepared or transmitted, and (iv) specifying the date on which

the Document was lost or destroyed and, if destroyed, the conditions of and reasons for such

destruction and the person(s) requesting and performing the destruction.

       6.      All Documents shall be produced in TIFF format with OCR images in color. All

Documents shall be produced with metadata, including the date created/sent, author, recipients,

cc-copies, and bcc-blind copies. All Microsoft Excel, .csv, Microsoft Powerpoint, Microsoft Word,

and similar files shall be produced in their native format. We reserve the right to request that

Documents be produced in their native format.

       7.      A request for any Document shall be deemed to include a request for any and all

transmittal sheets, cover letters, exhibits, enclosures, or attachments to such Document, in addition

to the Document in its full and unexpurgated form.

       8.      References to the singular shall include the plural and references to the plural shall

include the singular; the conjunctive shall include the disjunctive and the disjunctive shall include

the conjunctive; and the present tense shall include the past tense and the past tense shall include

the present tense as necessary to bring within the scope of the Request all responses that might

otherwise be construed to be outside of its scope.

       9.      Documents should be produced in the manner they are kept in the ordinary course

of business. Documents attached to each other should not be separated.

       10.     If any Document is withheld or not produced under a claim of privilege, immunity,

or otherwise, identify in writing the basis upon which the asserted privilege, immunity, or other



                                                 7
   Case: 4:21-mc-00153 Doc. #: 1-3 Filed: 03/01/21 Page: 11 of 15 PageID #: 27
                                                                 PRIVILEGED & CONFIDENTIAL
                                                                HF ATTORNEY WORK PRODUCT
                                                               SUBJECT TO COMMON INTEREST

reason for non-disclosure is claimed, in accordance with terms and conditions to be agreed upon

by the parties or ordered by the Court.

       11.     If only a part of a Document is protected by any privilege or immunity, the

Document shall be produced with only the privileged matter redacted.

       12.     The following Requests are to be deemed continuing in nature. If you become

aware of or acquire additional information relating or referring to any of the following Requests,

such additional information must be promptly produced.

       13.     Unless otherwise specified herein, the date range for the Requests is November 1,

2017 through April 10, 2019.

                                   DOCUMENT REQUESTS

       1.      All Documents and Communications Concerning any valuation reports, fairness or

solvency opinions, appraisals, analyses, reviews, discounted cash flow, comparable companies

analysis, investor reports or updates, internal rate of return analyses, or other documents

concerning the value, market value, book value or fair value of the Company, its stock, and/or any

of the Company’s assets or businesses, including any Documents or Communications created or

sent during the period of November 1, 2017 through April 10, 2020.

       2.      All Documents and Communications Concerning any forecast of the Company’s

future performance, including but not limited to the Certain Financial Projections.

       3.      Documents related to the Company’s competitive position, growth prospects,

competitive position, and strategic developments.

       4.      All documents and communications Concerning any inquiry, expression of interest,

or proposal from any party to acquire any or all of the stock or assets of the Company.

                                                8
   Case: 4:21-mc-00153 Doc. #: 1-3 Filed: 03/01/21 Page: 12 of 15 PageID #: 28
                                                                PRIVILEGED & CONFIDENTIAL
                                                               HF ATTORNEY WORK PRODUCT
                                                              SUBJECT TO COMMON INTEREST

       5.     All Documents and Communications exchanged between You and any member(s)

of the Buyer Group Concerning the Merger.

       6.     All Documents and Communications exchanged between You and any member(s)

of the Original Buyer Group Concerning the Merger.

       7.     All Documents and Communications exchanged between You and NCL

Concerning the Merger.

       8.     All Documents and Communications Concerning the Fairness Opinion.

       9.     All Documents and Communications Concerning the Original Fairness Opinion.

       10.    All Documents or Communications reflecting any negotiations Concerning the

Merger.

       11.    All Documents or Communications Concerning any condition that the Merger be

approved by a majority of the outstanding shares held by shareholders of the Company who are

not affiliated with the Original Buyer Group or the Buyer Group.

       12.    All Documents or Communications Concerning a condition of the Merger closing

include a maximum number or percentage of shareholders that exercise dissenters’ rights under

the law of the Cayman Islands.

       13.    All Documents or Communications Concerning offering a per share price in the

ROFO Purchases that was higher than the Per Share Merger Consideration, including any

Documents or Communications created or sent during the period of November 1, 2017 through

April 10, 2020.

       14.    Documents sufficient to identify any indemnification or reimbursement obligation

by the Company for Your expenses, costs, and fees in connection with responding to this subpoena.

                                               9
   Case: 4:21-mc-00153 Doc. #: 1-3 Filed: 03/01/21 Page: 13 of 15 PageID #: 29
                                                                PRIVILEGED & CONFIDENTIAL
                                                               HF ATTORNEY WORK PRODUCT
                                                              SUBJECT TO COMMON INTEREST

       15.    All Documents and Communications created by, received by, or used by Mr.

Stubblefield in connection with Your or his consideration of the Merger.

       16.    Documents sufficient to reflect any of Your manuals, memos, policies, or

procedures Concerning the process by which You analyzed your investment in the Company.




                                               10
   Case: 4:21-mc-00153 Doc. #: 1-3 Filed: 03/01/21 Page: 14 of 15 PageID #: 30
                                                                   PRIVILEGED & CONFIDENTIAL
                                                                  HF ATTORNEY WORK PRODUCT
                                                                 SUBJECT TO COMMON INTEREST

                                          SCHEDULE B

                              DEFINITIONS & INSTRUCTIONS

       1.      The Definitions in Schedule A are incorporated herein by reference.

       2.      Petitioners hereby advise You that, pursuant to Rule 30(b)(6) of the Federal Rules

of Civil Procedure (“Rule 30(b)(6)”), You have a “duty to confer with the serving party and to

designate each person who will testify.” Rule 30(b)(6) states in its entirety as follows:

               Notice or Subpoena Directed to an Organization. In its notice or
               subpoena, a party may name as the deponent a public or private
               corporation, a partnership, an association, a governmental agency,
               or other entity and must describe with reasonable particularity the
               matters for examination. The named organization must designate
               one or more officers, directors, or managing agents, or designate
               other persons who consent to testify on its behalf; and it may set out
               the matters on which each person designated will testify. Before or
               promptly after the notice or subpoena is served, the serving party
               and the organization must confer in good faith about the matters for
               examination. A subpoena must advise a nonparty organization of its
               duty to confer with the serving party and to designate each person
               who will testify. The persons designated must testify about
               information known or reasonably available to the organization. This
               paragraph (6) does not preclude a deposition by any other procedure
               allowed by these rules.

       3.      Petitioners reserve the right to supplement and/or modify the list of Rule 30(b)(6)

topics after documents have been produced by You in response to the requests in Schedule A.

                                     DEPOSITION TOPICS

       You shall testify concerning:

       1.      Your analysis and review of any financial projections or plans concerning the

Company, including, without limitation, Your review and analysis of the Certain Financial

Projections, or financial projections or plans concerning the Company.

       2.      Your preparation or consideration of any valuation reports, fairness or solvency

opinions, appraisals, analyses, reviews, discounted cash flow, comparable companies analysis,
                                                 11
   Case: 4:21-mc-00153 Doc. #: 1-3 Filed: 03/01/21 Page: 15 of 15 PageID #: 31
                                                                 PRIVILEGED & CONFIDENTIAL
                                                                HF ATTORNEY WORK PRODUCT
                                                               SUBJECT TO COMMON INTEREST

investor reports or updates, internal rate of return analyses, or other documents concerning the

value, market value, book value or fair value of the Company, its stock, and/or any of the

Company’s assets or businesses.

       3.      Your Communications with third parties (other than the Company, the Board, or

the Special Committee) regarding their potential interest in entering into a transaction concerning

the Company.




                                                12
